Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7, 20 and 21 are allowable. The restriction requirement between Groups 1, 2, 3, 4, 6, and 8, as set forth in the Office action mailed on Aug. 23, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Aug. 23, 2019 is partially withdrawn.  Claims 8, 9, 11-13 and 17, directed to compositions are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  However, claim 14, 16 and 18, directed to uses of the composition and an isolated Pediococcus strain are withdrawn from consideration because the claims do not require all the limitations of an allowable claim and/or are not in a proper form.
Additionally, claims 1-5, 7, 20 and 21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 15 and 19, as presently amended, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim 17 recites the limitation of “means to apply to the buccal cavity the oral composition” as presently amended.  This is limitation is being interpreted under 35 U.S.C. 112(f).  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Susie S. Cheng at 914-821-3077 on Jun. 17, 2022.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 16 and 18 are cancelled.  

In claim 1 delete “A” in line 1 and replace with --An oral--.
In claims 2-5, 7, 20 and 21 inset --oral-- after “The” so the claims read “The oral composition”.

Amend claim 8 as follows:
The oral composition of claim 1, 


wherein the oral composition and the liquid medium are in a single or in separate containers.

Amend claim 9 as follows:
The oral bacteria  strain is selected from the group consisting of: strain deposited under accession number CECT 8903, strain CECT 8904, strain CECT 8905, strain CECT 8906.

Amend claim 10 as follows:
A process for preparing a reconstituted formula comprising mixing under agitation the oral 

Amend claim 11 as follows:
A reconstituted formula obtained of 

In claim 12, line 2, delete “final”.

In claim 13, line 3, delete the phrase “, in the final reconstituted formula”.

Amend claim 14 as follows: 
A method of using the oral composition of comprising a step of administering the oral composition to a subject.
 
Amend claim 15 as follows:
A method of treating a subject having disease, caries, oral candidiasis, cold sores and blisters, said method comprises administering the oral composition of claim 1 to the subject.

Amend claim 17 as follows:
A kit for oral use, comprising:
1) the oral of 
2) means to apply to the buccal cavity the oral 

Amend claim 19 as follows:
The method of claim 15 wherein the bacteria strain is 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, filed Feb. 16, 2022, with respect to the rejections under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-5, 7 and 20 has been withdrawn.  Briefly, the arguments that the primary reference, Cassin, does not teach powder compositions, but compositions in the form of anhydrous films which are water-soluble or dissolve in the presence of water whereas the amended claim is a powder composition that subsequently forms a film under agitation in the presence of a liquid medium when administered to an oral cavity  and does not teach the composition is suitable for the administration to the oral cavity were found to be convincing (Remarks pg. 6 last para. and pg. 7 para. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7-15, and 17-21 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632